Name: Commission Regulation (EC) No 235/2007 of 5 March 2007 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance )
 Type: Regulation
 Subject Matter: organisation of transport;  transport policy;  international law
 Date Published: nan

 6.3.2007 EN Official Journal of the European Union L 66/3 COMMISSION REGULATION (EC) No 235/2007 of 5 March 2007 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) established the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(2) of Regulation (EC) No 2111/2005 and Article 2 of Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 (3), a Member State requested to update the Community list. (3) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (4) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Community or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (5) Opportunity was given by the Commission to the air carriers concerned to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation (4). (6) The authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (7) There is verified evidence of serious safety deficiencies on the aircraft IL-76, registration marks ST-EWX, which is the only aircraft of Air West authorised to operate to the Community. These deficiencies have been identified by Germany, during a ramp inspection performed under the SAFA programme (5). (8) Germany has communicated to the Commission that it has adopted an immediate operating ban on the whole fleet of Air West taking into account the common criteria, in the framework of Article 6(1) of Regulation (EC) No 2111/2005. (9) In addition, Germany has submitted to the Commission a request to update the Community list in accordance with Article 4(2) of Regulation (EC) No 2111/2005, and as prescribed by Article 6 of Regulation (EC) No 473/2006, in view of extending the operating ban to the European Community for the whole fleet of Air West. (10) Therefore, on the basis of the common criteria, it is assessed that Air West Co. Ltd does not meet the relevant safety standards for its whole fleet. The air carrier should be subject to a ban to all its operations and should be moved from Annex B to Annex A. (11) The authorities of Kazakhstan have provided the Commission with evidence of the withdrawal of the Air Operator's Certificate of the air carrier BGB Air. Since this carrier certified in Kazakhstan has consequently ceased its activities, it should be withdrawn from Annex A. (12) Any measure decided with regard to Dairo Air Services from Uganda should equally be applicable to DAS Air Cargo (DAZ). (13) Dairo Air Services/DAS Air Cargo has submitted to the Commission a comprehensive corrective action plan intended to address the carrier's systemic safety deficiencies, which is already being implemented. Furthermore, the competent authorities of Uganda have endorsed the carrier's action plan, and have established a detailed annual oversight plan of surveillance activities on the carrier for the year 2007. (14) The Commission contacted the competent authorities of Kenya to obtain confirmation that the Air Operator's Certificate issued by Kenya to DAS Air Cargo has been withdrawn. The Commission should seek further clarification on this matter. (15) On the basis of the common criteria, it is assessed that Dairo Air Services/DAS Air Cargo should be allowed to operate within the Community and consequently removed from Annex A. Member States intend to ensure further verification of effective compliance with relevant safety standards through systematic ramp inspections on this carrier. (16) The competent authorities of Uganda have confirmed that the principal place of business of the carrier is in Entebbe. The Commission will reassess the situation of the carrier with regard to the ability of the competent authorities of Uganda to perform their oversight activities. Both the carrier and the competent authorities of Uganda have accepted to be subject to an audit, if necessary. (17) The authorities of Kazakhstan have provided the Commission with evidence of the withdrawal of the Air Operator's Certificate of the air carrier GST Aero. Since this carrier certified in Kazakhstan has consequently ceased its activities, it should be withdrawn from Annex A. (18) Pakistan International Airlines has submitted to the Commission a corrective action plan intended to address the systemic safety deficiencies which have been identified by various Member States through ramp inspections performed under the SAFA programme. Furthermore, the competent authorities of Pakistan have endorsed the carrier's action plan, and have established an annual oversight plan of surveillance activities of the carrier. (19) A team of European experts conducted a fact-finding mission to Pakistan from 12 to 16 February 2007 to evaluate the implementation of the submitted action plan. Its report shows that some of the actions needed to redress the situation of the company in relation to compliance with relevant safety standards still have to be completed, particularly for its aircraft of type Boeing B-747 and Airbus A-310. The situation is at present satisfactory with regards to the B-777s fleet which is not affected by the systemic deficiencies referred to under recital 18 above, as well as the fact of continued airworthiness being ensured through adequate arrangements. (20) Consequently, on the basis of the common criteria, it is assessed that Pakistan International Airlines does not meet the relevant safety standards, except for flights operated with the Boeing B-777s fleet, and should be included in Annex B with respect to any other operations (6). In addition, Member States intend to ensure further verification of effective compliance with relevant safety standards through systematic ramp inspections on this carrier. (21) The authorities of Liberia have provided the Commission with evidence that the Air Operator's Certificate of the only air carrier which is at present still certified in Liberia  Weasua Airlines  has expired on 31 December 2006 and that the said authorities have refused to grant its renewal. Therefore, having ceased its activities, Weasua Airlines should be withdrawn from Annex A. (22) As regards the corrective action plan undertaken by Liberia to align its air safety oversight capability with relevant safety standards, the documentation submitted to the Commission indicates that further progress still remains to be made regarding its full implementation. This implies that should any carrier be granted an Air Operator's Certificate by the Civil Aviation Authority of Liberia, it would fall within Annex A. (23) The authorities of the Democratic Republic of Congo have provided the Commission with information indicating that they granted an Air Operator's Certificate to the following air carriers: African Air Services Commuter SPRL, El Sam Airlift, Espace Aviation Services, Piva Airlines, Safe Air Company. These air carriers should be mentioned expressly in Annex A. (24) The authorities of the Democratic Republic of Congo have provided the Commission with evidence of the withdrawal of the Air Operator's Certificates of the following air carriers: Entreprise World Airways (E.W.A.), Uhuru Airlines, Central Air Express, Global Airways, African Company Airlines, CO-ZA Airways. Since these carriers certified in the Democratic Republic of Congo have consequently ceased their activities, they should be withdrawn from Annex A. (25) Hewa Bora Airways acquired a new aircraft to replace the one mentioned previously in Annex B. Belgium has informed the Commission that it intends to continue to apply the same provisional regime of ramp inspections and surveillance of this new aircraft as applied to the previous one. As a consequence, the aircraft type Lockheed L-1011, cons. No 193H-1206, registration mark 9Q-CHC, is replaced in Annex B by the aircraft Boeing B767-266 ER cons. No 23 178, registration mark 9Q-CJD. (26) The authorities of Equatorial Guinea have provided the Commission with an updated list of air carriers holding an Air Operator's Certificate. At present, the only air carriers certified in Equatorial Guinea are the following: Euroguineana de Aviacion y Transportes, General Work Aviacion, Guinea Airways, Guinea Equatorial de Transportes Aereos, Union de Transportes Aereos (UTAGE). Consequently, the Community list should be updated accordingly and these carriers should be included in Annex A. (27) The authorities of the Kyrgyz Republic have provided the Commission with information indicating that they granted an Air Operator's Certificate to the following air carriers: Air Central Asia, Esen Air, Air Manas, World Wing Aviation. Since these new air carriers are certified by the authorities of the Kyrgyz Republic which have shown a lack of ability to carry out adequate safety oversight, they should be included in Annex A. (28) The authorities of the Kyrgyz Republic have provided the Commission with evidence of the withdrawal of the Air Operator's Certificates of the following air carriers: Anikai Air, Country International Airlines, FAB Air, Kyrgyz Airways, Kyrgyz Trans Avia, Reem Air, Sun Light. Since these carriers certified in the Kyrgyz Republic have consequently ceased their activities, they should be withdrawn from Annex A. (29) Following the analysis by the Commission and Member States of documentation submitted by Phuket Air in relation to progress made in the implementation of its corrective action plan, and following the endorsement and positive assessment of this documentation by the competent authorities of the Kingdom of Thailand, there is sufficient evidence to demonstrate that the carrier has completed successfully most tasks of the comprehensive corrective action plan which was drawn up following its inclusion in the first Community list published in March 2006. (30) On the basis of the common criteria, it is assessed that Phuket Air has taken all the required measures to conform to relevant safety standards and therefore may be withdrawn from Annex A. (31) Phuket Air has stated that it currently has no plans to operate to Europe in the foreseeable future; should the carrier consider a resumption of operations to the territory of the Community in whatever form, it shall a priori inform the Commission who shall reserve the right to conduct any necessary verifications to ascertain its continued adherence to the relevant safety standards. During the meeting of the Air Safety Committee on 21st of February, both the carrier and the competent authorities of the Kingdom of Thailand have expressed their favourable disposition to accept these conditions, including the possibility of an on-site inspection if so requested by the Commission. (32) The Commission has taken note of information presented by EASA and the competent authorities of Cyprus regarding the suspension of the Air Operator's Certificate of the carrier A Jet Aviation and its subsequent withdrawal. With regard to the exercise of oversight by the competent authority of Cyprus, in view of the results of the joint last visit carried out by EASA and the JAA in January 2007 on matters of airworthiness, maintenance, operational requirements and flight crew licensing, the Commission has taken note of significant progress being made; however, efforts have to be continued and the Commission should monitor any further developments in this respect. (33) The Commission has reviewed the situation of Johnsons Air on the basis of the documentation submitted by the civil aviation authorities of Ghana including the oversight programme of this carrier and is satisfied that it complies with relevant safety standards. As a consequence, the Commission considers that Johnsons Air should not be included in the Community list. (34) Following information transmitted by the Commission to the competent authorities of Bulgaria, regarding a certain number of ramp inspection findings within the SAFA Programme, the latter decided on 21 February 2007 to modify with immediate effect the Air Operator's Certificates of five Bulgarian cargo carriers. Bulgaria is now restricting their operations into the European Community as well as into Norway, Iceland and Switzerland. As a result, as from that date and until further notice Air Sofia, Bright Aviation Services, Heli Air Services, Skorpion Air and Vega Airlines are not allowed to operate into the other Member States of the Community as well as into Norway, Iceland and Switzerland. (35) The competent authorities of Bulgaria have committed themselves to review these measures on the basis of adequate corrective actions to be implemented by these carriers and following verification and approval by these authorities within two months. The Commission has taken note of the measures taken by the competent authorities of Bulgaria and should closely monitor the situation of these carriers as well as the exercise of oversight responsibilities by these authorities with the assistance of EASA and the Member States in the coming months. (36) The Commission has contacted the Russian authorities with a view to reviewing the situation of the carrier Rossyia, which is since 1 November 2006 the successor of Pulkovo Airlines. In the light of the status of implementation of the corrective actions plan by the carrier, the Commission considers necessary to continue close monitoring of Rossyia. To that effect, an audit will be conducted in the course of April 2007. (37) The Commission has taken note of the status of implementation of corrective actions of the competent authorities of the Russian Federation enacted following the adoption of Regulation (EC) No 1543/2006 and of their decision dated 12 February to impose operating restrictions on nine carriers after having received information from the Commission indicating systemic deficiencies with regard to safety within these carriers. As a result, as from that date the Russian carriers Aero Rent, Tatarstan, Atlant Soyuz, Aviakon Zitotrans, Centre Avia, Gazpromavia, Lukoil, Russian Sky (Russkoe Nebo) and Utair cannot perform single flights and charter flights into the Community. Such flights can be performed only after verification and specific, exceptional authorisation from the competent authorities of the Russian Federation as well as formal acceptance by the Member State of the airport of destination. The Commission as well as the Member States will be informed in a timely manner prior to release of the authorisation. The Member State concerned should conduct appropriate ramp inspections at the airport of destination within the Community. The authorisation of flight should be carried on board to facilitate the conducting of ramp inspections. (38) Furthermore, the Commission takes note that the abovementioned arrangement is of a temporary nature and that the competent authorities of the Russian Federation will present the situation of operations of every carrier concerned, including scheduled ones, as well as a corrective action plan in order to take a final decision on these carriers at the latest by the end of April 2007. Member States intend to ensure further verification of effective compliance with relevant safety standards through systematic ramp inspections on all operations of these carriers. (39) In the light of the various measures taken by the competent authorities of the Russian Federation, the Commission intends to verify the situation of the safety of the above mentioned carriers. To that end, it intends to carry out a visit with the assistance of Member States and the competent authorities of the Russian Federation in the coming months. (40) As carriers removed from the list due to declared cessation of activities may reappear with another identity or nationality, the Commission should actively continue to monitor any transfers and moves related to these entities. (41) No evidence of the full implementation of appropriate remedial actions by the other carriers included in the Community list updated on 12 October 2006 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban. (42) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the Annex A to this Regulation. 2. Annex B is replaced by the Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. Regulation as amended by Regulation (EC) No 1543/2006 (OJ L 283, 14.10.2006, p. 27). (3) OJ L 84, 23.3.2005, p. 8. (4) OJ L 373, 31.12.1991, p. 4. Regulation as last amended by Regulation (EC) No 1900/2006 of the European Parliament and of the Council (OJ L 377, 27.12.2006, p. 176). (5) LBA/D-2006-510. (6) The fleet of Boeing B-777s is at present composed of the following aircraft: 2 B-777-340ER with registration marks AP-BHV and AP-BHW; 4 B-777-240ER with registration marks AP-BGJ, AP-BGK, AP-BGL and AP-BHX; 2 B-777-240LR with registration marks AP-BGY and AP-BGZ. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator AIR KORYO Unknown KOR Democratic People Republic of Korea (DPRK) AIR WEST CO. Ltd 004/A AWZ Sudan ARIANA AFGHAN AIRLINES 009 AFG Afghanistan BLUE WING AIRLINES SRSH-01/2002 BWI Surinam SILVERBACK CARGO FREIGHTERS Unknown VRB Rwanda All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), with the exception of Hewa Bora Airways (2), including  Democratic Republic of Congo (RDC) AFRICA ONE 409/CAB/MIN/TC/0114/2006 CFR Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER SPRL 409/CAB/MIN/TC/0005/2007 Unknown Democratic Republic of Congo (RDC) AIGLE AVIATION 409/CAB/MIN/TC/0042/2006 Unknown Democratic Republic of Congo (RDC) AIR BENI 409/CAB/MIN/TC/0019/2005 Unknown Democratic Republic of Congo (RDC) AIR BOYOMA 409/CAB/MIN/TC/0049/2006 Unknown Democratic Republic of Congo (RDC) AIR INFINI 409/CAB/MIN/TC/006/2006 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TC/0118/2006 Unknown Democratic Republic of Congo (RDC) AIR NAVETTE 409/CAB/MIN/TC/015/2005 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES S.P.R.L. 409/CAB/MIN/TC/0107/2006 Unknown Democratic Republic of Congo (RDC) BEL GLOB AIRLINES 409/CAB/MIN/TC/0073/2006 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TC/0109/2006 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 Unknown Democratic Republic of Congo (RDC) BUSINESS AVIATION S.P.R.L. 409/CAB/MIN/TC/0117/2006 Unknown Democratic Republic of Congo (RDC) BUTEMBO AIRLINES 409/CAB/MIN/TC/0056/2006 Unknown Democratic Republic of Congo (RDC) CARGO BULL AVIATION 409/CAB/MIN/TC/0106/2006 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TC/037/2005 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) COMAIR 409/CAB/MIN/TC/0057/2006 Unknown Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TC/0111/2006 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TC/0054/2006 Unknown Democratic Republic of Congo (RDC) EL SAM AIRLIFT 409/CAB/MIN/TC/0002/2007 Unknown Democratic Republic of Congo (RDC) ESPACE AVIATION SERVICE 409/CAB/MIN/TC/0003/2007 Unknown Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TC/0008/2007 Unknown Democratic Republic of Congo (RDC) FREE AIRLINES 409/CAB/MIN/TC/0047/2006 Unknown Democratic Republic of Congo (RDC) GALAXY INCORPORATION 409/CAB/MIN/TC/0078/2006 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TC/0023/2005 Unknown Democratic Republic of Congo (RDC) GREAT LAKE BUSINESS COMPANY 409/CAB/MIN/TC/0048/2006 Unknown Democratic Republic of Congo (RDC) I.T.A.B.  INTERNATIONAL TRANS AIR BUSINESS 409/CAB/MIN/TC/0022/2005 Unknown Democratic Republic of Congo (RDC) KATANGA AIRWAYS 409/CAB/MIN/TC/0088/2006 Unknown Democratic Republic of Congo (RDC) KIVU AIR 409/CAB/MIN/TC/0044/2006 Unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES Ministerial signature (ordonnance 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TC/0113/2006 Unknown Democratic Republic of Congo (RDC) MALILA AIRLIFT 409/CAB/MIN/TC/0112/2006 MLC Democratic Republic of Congo (RDC) MANGO AIRLINES 409/CAB/MIN/TC/0007/2007 Unknown Democratic Republic of Congo (RDC) PIVA AIRLINES 409/CAB/MIN/TC/0001/2007 Unknown Democratic Republic of Congo (RDC) RWAKABIKA BUSHI EXPRESS 409/CAB/MIN/TC/0052/2006 Unknown Democratic Republic of Congo (RDC) SAFARI LOGISTICS SPRL 409/CAB/MIN/TC/0076/2006 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TC/0004/2007 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TC/0115/2006 Unknown Democratic Republic of Congo (RDC) SUN AIR SERVICES 409/CAB/MIN/TC/0077/2006 Unknown Democratic Republic of Congo (RDC) TEMBO AIR SERVICES 409/CAB/MIN/TC/0089/2006 Unknown Democratic Republic of Congo (RDC) THOM'S AIRWAYS 409/CAB/MIN/TC/0009/2007 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TC/020/2005 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO 409/CAB/MIN/TC/0055/2006 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICE 409/CAB/MIN/TC/0110/2006 Unknown Democratic Republic of Congo (RDC) TRANSPORTS AERIENS CONGOLAIS (TRACO) 409/CAB/MIN/TC/0105/2006 Unknown Democratic Republic of Congo (RDC) VIRUNGA AIR CHARTER 409/CAB/MIN/TC/018/2005 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TC/0116/2006 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TC/0046/2006 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea EUROGUINEANA DE AVIACIÃ N Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACIÃ N 002/ANAC n/a Equatorial Guinea GETRA  GUINEA ECUATORIAL DE TRANSPORTES AÃ REOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea UTAGE  UNIÃ N DE TRANSPORT AÃ REOS DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including  Kyrgyz Republic AIR CENTRAL ASIA 34 AAT Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIA ALPHA 31 SAL Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic BISTAIR-FEZ BISHKEK 08 BSC Kyrgyz Republic BOTIR AVIA 10 BTR Kyrgyz Republic BRITISH GULF INTERNATIONAL AIRLINES FEZ 18 BGK Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic ESEN AIR 2 ESD Kyrgyz Republic GALAXY AIR 12 GAL Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic INTAL AVIA 27 INL Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ GENERAL AVIATION 24 KGB Kyrgyz Republic KYRGYZSTAN ALTYN 03 LYN Kyrgyz Republic KYRGYZSTAN AIRLINES 01 KGA Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic OHS AVIA 09 OSH Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic WORLD WING AVIATION 35 WWM Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia  Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including   Sierra Leone AIR RUM, Ltd Unknown RUM Sierra Leone BELLVIEW AIRLINES (S/L) Ltd Unknown BVU Sierra Leone DESTINY AIR SERVICES, Ltd Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE Ltd Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, Ltd Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES Ltd Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including   Swaziland AERO AFRICA (Pty) Ltd Unknown RFC Swaziland JET AFRICA SWAZILAND Unknown OSW Swaziland ROYAL SWAZI NATIONAL AIRWAYS CORPORATION Unknown RSN Swaziland SCAN AIR CHARTER, Ltd Unknown Unknown Swaziland SWAZI EXPRESS AIRWAYS Unknown SWX Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Hewa Bora Airways is allowed to use the specific aircraft mentioned in Annex B for its current operations within the European Community. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type Registration mark(s) and, when available, construction serial number(s) State of registry AIR BANGLADESH 17 BGD Bangladesh B747-269B S2-ADT Bangladesh AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros HEWA BORA AIRWAYS (HBA) (2) 409/CAB/MIN/TC/0108/2006 ALX Democratic Republic of Congo (RDC) All fleet with the exception of: B767-266 ER All fleet with the exception of: 9Q-CJD (cons. No 23 178) Democratic Republic of Congo (RDC) PAKISTAN INTERNATIONAL AIRLINES 003/96 AL PIA Islamic Republic of Pakistan All fleet with the exception of: all B-777 All fleet with the exception of: AP-BHV, AP-BHW, AP-BHX, AP-BGJ, AP-BGK, AP-BGL, AP-BGY, AP-BGZ Islamic Republic of Pakistan (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Hewa Bora Airways is only allowed to use the specific aircraft mentioned for its current operations within the European Community.